              Case
}bk1{Schedule A/B      2:19-bk-17598-BR
                  - Property}bk{          Doc 14 Filed 08/28/19 Entered 08/28/19 15:39:29   Desc
                                           Main Document    Page 1 of 5
Case 2:19-bk-17598-BR   Doc 14 Filed 08/28/19 Entered 08/28/19 15:39:29   Desc
                         Main Document    Page 2 of 5
Case 2:19-bk-17598-BR   Doc 14 Filed 08/28/19 Entered 08/28/19 15:39:29   Desc
                         Main Document    Page 3 of 5
Case 2:19-bk-17598-BR   Doc 14 Filed 08/28/19 Entered 08/28/19 15:39:29   Desc
                         Main Document    Page 4 of 5
Case 2:19-bk-17598-BR   Doc 14 Filed 08/28/19 Entered 08/28/19 15:39:29   Desc
                         Main Document    Page 5 of 5
